--------------------------------------------------------------------------------

Exhibit 10.5
 
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE CONSULTANTS
UNDER ROCKET PHARMACEUTICALS, INC.
AMENDED AND RESTATED 2014 STOCK OPTION AND INCENTIVE PLAN
 

       
Name of Optionee:
 
[•]
       
Number of Option Shares:
[Total number of shares underlying the Stock Option]
       
Option Exercise Price per Share:
[Exercise price per share equal to the Fair Market Value of a share of common
stock RCKT, determined by the last reported sale price of a share of RCKT’s
common stock as reported on the NASDAQ Global Market as of the Grant Date]
       
Grant Date:
[Date of grant of the Stock Option (for a new consultant, typically his/her
start date)]
       
Expiration Date:
[No more than 10 years from Grant Date]

 
Pursuant to the Rocket Pharmaceuticals, Inc. Amended and Restated 2014 Stock
Option and Incentive Plan as amended through the date hereof (the “Plan”),
Rocket Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
grants to the Optionee named above, who is a Consultant (as defined in the Plan)
of the Company, an option (the “Stock Option”) to purchase on or prior to the
Expiration Date specified above all or part of the number of shares of Common
Stock, par value $0.01 per share (the “Stock”), of the Company specified above
at the Option Exercise Price per Share specified above subject to the terms and
conditions set forth herein and in the Plan. The Stock Option is not intended to
be an “incentive stock option” under Section 422 of the Internal Revenue Code of
1986, as amended.


1.             Exercisability Schedule. No portion of the Stock Option may be
exercised until such portion shall have become exercisable. Except as set forth
below, and subject to the discretion of the Administrator (as defined in the
Plan) to accelerate the exercisability schedule hereunder, the Stock Option
shall become vested and exercisable with respect to the following number of
Option Shares on the dates indicated so long as the Optionee remains in service
to the Company or a Subsidiary (as defined in the Plan) as a Consultant on such
dates:
 
Incremental Number of
Option Shares Exercisable
 
Exercisability Date
                       (    %)
                                 
                       (    %)
                                  
                       (    %)
                                  
                      (    %)
                                  
                      (    %)
                                  

 

--------------------------------------------------------------------------------

Once exercisable, the Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.


2.             Manner of Exercise.


(a)          The Optionee may exercise the Stock Option only in the following
manner: from time to time on or prior to the Expiration Date, the Optionee may
give written notice to the Administrator of his or her election to purchase some
or all of the Option Shares purchasable at the time of such notice. This notice
shall specify the number of Option Shares to be purchased.


Payment of the purchase price for the Option Shares (the “Option Purchase
Price”) may be made by one or more of the following methods: (i) in cash, by
certified or bank check or other instrument acceptable to the Administrator;
(ii) through the delivery (or attestation to the ownership) of shares of Stock
that have been purchased by the Optionee on the open market or that are
beneficially owned by the Optionee and are not then subject to any restrictions
under any Company plan and that otherwise satisfy any holding periods as may be
required by the Administrator; (iii) by the Optionee delivering to the Company a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company to pay the Option Purchase Price, provided that, in the event
that the Optionee chooses to pay the Option Purchase Price as so provided, the
Optionee and the broker shall comply with such procedures and enter into such
agreements of indemnity and other agreements as the Administrator shall
prescribe as a condition of such payment procedure; (iv) by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Stock issuable upon exercise by the largest whole number of shares with a Fair
Market Value (as defined in the Plan) that does not exceed the aggregate
exercise price; or (v) a combination of (i), (ii), (iii) and (iv) above. Payment
instruments will be received subject to collection.


The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full Option Purchase Price, as set forth above, (ii)
the fulfillment of any other requirements contained herein or in the Plan or in
any other agreement or provision of laws, and (iii) the receipt by the Company
of any agreement, statement or other evidence that the Company may require to
satisfy itself that the issuance of Stock to be purchased pursuant to the
exercise of Stock Options under the Plan and any subsequent resale of the shares
of Stock will be in compliance with applicable laws and regulations. In the
event the Optionee chooses to pay the Option Purchase Price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
 
2

--------------------------------------------------------------------------------

(b)          The shares of Stock purchased upon exercise of the Stock Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to the
Stock Option unless and until the Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.


(c)          The minimum number of shares with respect to which the Stock Option
may be exercised at any one time shall be 100 shares, unless the number of
shares with respect to which the Stock Option is being exercised is the total
number of shares subject to exercise under the Stock Option at the time.


(d)          Notwithstanding any other provision hereof or of the Plan, no
portion of the Stock Option shall be exercisable after the Expiration Date.


3.             Termination of Service.  If the Optionee’s service as a
Consultant to the Company or a Subsidiary terminates, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.


(a)          Termination Due to Death.  If the Optionee’s service as a
Consultant terminates by reason of the Optionee’s death, then any unvested
portion of the Stock Option shall become fully vested and exercisable as of the
date of the Optionee’s death and the Stock Option may thereafter be exercised by
the Optionee’s legal representative or legatee for a period of 12 months from
such date or until the Expiration Date, if earlier.


(b)          Termination Due to Disability.  If the Optionee’s service as a
Consultant terminates by reason of the Optionee’s permanent and total Disability
(as defined herein), then any unvested portion of the Stock Option shall become
fully vested and exercisable as of the date of the determination of such
Disability by the Administrator and the Stock Option may thereafter be exercised
by the Optionee’s legal representative or legatee for a period of 12 months from
such date or until the Expiration Date, if earlier. “Disability” means, as
determined by the Administrator in its discretion exercised in good faith, the
Optionee’s inability to engage in the activities required by the Optionee’s
position at the Company by reason of any medically determinable and documented
physical or mental impairment which can reasonably be expected to result in
death or to last for a continuous period of not less than 24 months.  A
determination of Disability may be made by a physician selected or approved by
the Administrator and, in this respect, Optionee shall submit to an examination
by such physician upon request by the Administrator.


(c)          Termination for Cause.  If the Optionee’s service as a Consultant
terminates for Cause (as defined herein), (i) any portion of the Stock Option
outstanding on the date of termination may be exercised, to the extent
exercisable on such date, for a period of two business days from the date of
termination or until the Expiration Date, if earlier, and (ii) any portion of
the Stock Option that is not exercisable on the date of termination shall
terminate immediately and be of no further force or effect.  “Cause” means,
unless otherwise provided in a consulting agreement between the Company or a
Subsidiary and the Optionee, a determination by the Administrator that the
Optionee shall be dismissed as a result of:  (i) any material breach by the
Optionee of any agreement between the Optionee and the Company; (ii) the
conviction of, indictment for or plea of nolo contendere by the Optionee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of the Optionee’s
permanent and total Disability) by the Optionee of the Optionee’s duties to the
Company.
 
3

--------------------------------------------------------------------------------

(d)         Other Termination.  If the Optionee’s service as a Consultant
terminates for any reason other than the Optionee’s death, the Optionee’s total
and permanent Disability or Cause, and unless otherwise determined by the
Administrator, (i) any portion of the Stock Option outstanding on the date of
termination may be exercised, to the extent exercisable on the date of
termination, for a period of 12 months from the date of termination or until the
Expiration Date, if earlier, and (ii) any portion of the Stock Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.


The Administrator’s determination of the reason for termination of the
Optionee’s service as a Consultant shall be conclusive and binding on the
Optionee and his or her representatives or legatees.


4.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, the Stock Option shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan. Capitalized terms in this Agreement shall have the
meanings specified in the Plan, unless a different meaning is specified herein.


5.             Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. The Stock
Option is exercisable, during the Optionee’s lifetime, only by the Optionee, and
thereafter, only by the Optionee’s legal representative or legatee.


6.             Acceleration of Vesting.  Notwithstanding any provision of the
Plan or this Agreement to the contrary, if a Sale Event (as defined in the Plan)
occurs and the Optionee’s service as a Consultant to the Company or a Subsidiary
is terminated by the Company or such Subsidiary without Cause or by the Optionee
for Good Reason (as defined herein) within 12 months following the Sale Event,
100% of the shares subject to the Stock Option shall become immediately vested
and exercisable.  “Good Reason” means the occurrence, without the Optionee’s
express written consent, which circumstances are not remedied by the Company
within thirty (30) days of its receipt of a written notice from the Optionee
describing the applicable circumstances (which notice must be provided by the
Optionee within ninety (90) days of the Optionee’s knowledge of the applicable
circumstances), of one or more of the following:  (a) any material, adverse
change in the Optionee’s duties, responsibilities, authority, title or reporting
structure; (b) a material reduction in the Optionee’s base salary or bonus
opportunity; or (c) a geographical relocation of the Optionee’s principal office
location by more than fifty (50) miles.
 
4

--------------------------------------------------------------------------------

7.             Tax Withholding.  The Optionee shall, not later than the date as
of which the exercise of the Stock Option becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the minimum withholding amount due.


8.             No Obligation to Continue as a Consultant or Service Provider.
Neither the Plan nor this Agreement confers upon the Optionee any rights with
respect to continuance as a Consultant or other service provider to the Company
or a Subsidiary.


9.             Integration.  This Agreement constitutes the entire agreement
between the parties with respect to the Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.


10.           Data Privacy Consent.  In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Optionee (a)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (b) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (c) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (d) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Optionee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.


11.           Notices.  Notices hereunder shall be mailed or delivered to the
Company at its offices (with the address as of the Grant Date set forth in the
signature page hereto) and shall be mailed or delivered to the Optionee at the
address on file with the Company or, in either case, at such other address as
one party may subsequently furnish to the other party in writing.


(Signatures follow.)
 
5

--------------------------------------------------------------------------------

 
ROCKET PHARMACEUTICALS, INC.
       
By:
         
Name:
         
Title:
         
Address:
350 Fifth Avenue, Suite 7530
New York, NY 10118, U.S.A

 
This Agreement is hereby accepted and the terms and conditions thereof hereby
agreed to by the undersigned. Electronic acceptance of this Agreement pursuant
to the Company’s instructions to the Optionee (including through an online
acceptance process) is acceptable.


Dated:
         
Optionee’s Signature
         
Optionee’s name and address:
                                 

 
(Signature Page to Non-Qualified Stock Option Agreement for Consultants)
 
 

--------------------------------------------------------------------------------